Citation Nr: 9907757	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for residuals of a 
fractured coccyx.

3.  Entitlement to service connection for a stomach 
condition, to include gastroesophageal reflux disease (GERD), 
ulcers and hiatal hernia.

4. Determination of initial rating for degenerative changes 
of the lumbar spine, status post laminectomy, currently 
evaluated as 40 percent disabling.

5.  Determination of initial rating for left carpal tunnel 
syndrome, currently evaluated as noncompensably (0 percent) 
disabling.

6.  Determination of initial rating for right carpal tunnel 
syndrome, currently evaluated as noncompensably (0 percent) 
disabling.



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1978 to 
February 1989, and from February 1990 to October 1995.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied or provided less than full 
grants of the benefits sought on appeal.

Finally, the Board notes that the veteran has been unwilling 
to report for reexamination of his conditions at the VA 
Medical Center in Oklahoma City, due to alleged poor 
treatment at that facility.  Whether or not the veteran's 
concerns are well-founded, the Board strongly cautions that 
such examinations are essential to permit verification of the 
continued existence or severity of a disability.  See 
38 C.F.R. § 3.327.  Continued failure to report for such an 
examination may ultimately result in the discontinuance of 
compensation payments for service-connected disabilities 
sought to be examined.  See 38 C.F.R. § 3.655.


FINDINGS OF FACT

1.  The relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO, to the maximum extent possible.

2.  There is no competent medical evidence of record 
establishing either the in-service incurrence or current 
existence of kidney stones or a fractured coccyx or residuals 
thereof.

3.  There is no medical evidence which establishes that it is 
at least as likely as not that the veteran's current stomach 
condition is a manifestation of any stomach condition 
diagnosed during his active naval service, including GERD, 
ulcers and/or a hiatal hernia, and the evidence of record 
does not give rise to a substantial doubt as to any material 
issue.

4.  The residuals of the veteran's degenerative changes of 
the lumbar spine, status post subdural laminectomy, are best 
characterized as constituting severe limitation of motion of 
the lumbar spine.

5.  The veteran currently suffers from mild carpal tunnel 
syndrome, bilaterally.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for kidney stones and 
residuals of a fractured coccyx.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran did not incur a currently existing stomach 
condition, to include GERD, ulcers and/or a hiatal hernia, 
during or as a result of his active naval service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303 (1998).

3.  The criteria for an initial evaluation in excess of 40 
percent for degenerative changes of the lumbar spine, status 
post laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5285-5292 (1998).

4.  The criteria for initial evaluations of 10 percent, but 
no greater, for carpal tunnel syndrome of the left and right 
extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.124a, DC 8599-8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claims

Service connection for kidney stones and residuals of a 
fractured coccyx.

The veteran has claimed entitlement to service connection for 
kidney stones and residuals of a fractured coccyx.  VA may 
pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

After carefully reviewing the service medical records, the 
Board finds no indication that the veteran suffered either a 
fractured coccyx or kidney stones during his active naval 
service.  Multiple medical record entries, including in 
August 1981 and February 1982, contain language referring to 
a "history" or "questionable history" of treatment for 
kidney stones in Spring 1980; however there is no record of 
such treatment.  Mere transcription of a history provided by 
the veteran does not transform that information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet.App. 406, 409 (1995).  A May 1980 treatment entry notes 
that the veteran had blood in his urine and refers to a 
"possibility" of kidney stones.  However, the only 
diagnosis entered at that time was hematuria of unknown 
etiology.  The hematuria was shown to be resolving in a 
follow-on visit later that month, the record of which does 
not refer to kidney stones in any manner.  Notably, none of 
the veteran's periodic in-service medical examinations 
document the existence of either kidney stones or a fractured 
coccyx.  Moreover, there is no medical evidence demonstrating 
that the veteran currently suffers from residuals of either 
condition.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

The veteran's statements are the sole source of any evidence 
suggesting that either kidney stones or a fractured coccyx 
were incurred in service, or that there are currently any 
residuals of either condition.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claims of entitlement to service 
connection for kidney stones and residuals of a fractured 
coccyx are not well grounded and must be denied on that 
basis.


Service connection for a stomach condition, to include GERD, 
ulcers and 
hiatal hernia.

The veteran also has claimed entitlement to service 
connection for a stomach condition, to include GERD, ulcers 
and a hiatal hernia.  As a preliminary matter, the Board 
finds that the veteran's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Service medical records contain multiple entries referring to 
various stomach complaints, including multiple diagnoses of 
GERD in 1994 and as late as May 1995.  In October 1995, 
within two weeks of the veteran's separation from active 
duty, an endoscopy was performed at Travis Air Force Base, 
California, disclosing a small hiatal hernia, mild antritis, 
and resulting in a differential diagnosis of submucosal mass 
vs. extrinsic compression vs. pancreatic vest in cardia.  
Four biopsies were taken, but the results of these are not of 
record.  A CT scan of the abdomen was also recommended, but 
there is no indication that this was performed.

During February and March 1996, the veteran was examined at 
the VA Domiciliary in White City, Oregon, where he described 
increasing stomach acid since 1984, only partially relieved 
by prescription and non-prescription medication.  The 
examiner referred to the October 1995 in-service endoscopy 
described above.  On examination, the veteran was found to be 
obese, five feet, 11 inches in height, and weighing 283 
pounds.  His abdomen was non-tender on palpation, without 
masses.  No diagnostic tests were available for review.  
Accordingly, the examiner diagnosed only "purported hiatal 
hernia by endoscopy, October 1995."  There are no later 
medical records in the claims file pertaining to the 
veteran's stomach complaints.

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  
This duty to assist includes the duty to develop facts when 
the record before the Board is clearly inadequate.  EF v. 
Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  The veteran has been scheduled for a VA examination 
on several occasions since the March 1996 examination, but 
has failed to report on every instance.  Although he has 
expressed a willingness to be examined, he has refused 
repeated attempts to schedule an examination at the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma, which the 
RO indicates is the only facility in the veteran's geographic 
area with the capacity to provide a compensation and pension 
examination.  In May 1998, the veteran wrote a letter to the 
RO expressing his dissatisfaction with treatment previously 
received at the Oklahoma City VAMC, and indicating "I will 
never go there."

As the United States Court of Veterans Appeals (Court) has 
noted, "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Here, given the veteran's refusal to report for an 
examination necessary to determine the current nature and 
extent of his disabilities, the Board concludes that VA has 
satisfied its obligation to develop evidence relevant to the 
stomach disorder claim.  Accordingly, no further assistance 
to the veteran is required to comply with the duty mandated 
by 38 U.S.C.A. § 5107(a).

In the absence of any diagnostic testing to confirm that the 
veteran currently suffers either from GERD or a hiatal 
hernia, the only evidence of a continuing stomach disorder is 
the veteran's complaint of stomach symptoms.  Service 
connection for a condition may be granted under 38 C.F.R. 
§ 3.303(b) where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period, and that the condition still 
exists.  However, the evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

Here, the veteran clearly was diagnosed with GERD and a small 
hiatal hernia while on active duty in the Navy, and had 
varying gastrointestinal symptoms.  Some symptoms were 
assessed by Navy health care providers as related to GERD, 
while others were diagnosed as gastroenteritis, a possible 
ulcer and post-physical training pain.  The symptoms of 
gastroenteritis and exercise-related pain were treated and 
resolved, and an ulcer diagnosis is not confirmed by the 
service medical records contained in the claims file.  
Accordingly, while the veteran continues to complain of 
stomach pain, the Board cannot conclude, based on its "own 
unsubstantiated medical judgment," that these complaints are 
related to GERD or a hiatal hernia, or that these are current 
medical conditions affecting the veteran.  See Allday v. 
Brown, 7 Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  The veteran has asserted such a 
link.  However, lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno, 6 Vet.App. at 
469; Fluker v. Brown, 5 Vet.App. 296, 299 (1993); Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 Vet.App. 
93, 95 (1993); Grottveit, 5 Vet.App. at 92-93; Clarkson v. 
Brown, 4 Vet.App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992). 

The Board does not find that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable 
doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.  Since the Board finds no 
competent evidence to substantiate a linkage between the 
veteran's current complaints and his in-service diagnoses of 
GERD and hiatal hernia, no reasonable doubt as to the issue 
of etiology can exist.

In view of the above, the Board finds a preponderance of the 
competent evidence to be against a conclusion that the 
veteran's current stomach complaints are related to his 
active naval service, and his claim must be denied.

II.  Initial Rating Claims

The veteran has claimed entitlement to a rating in excess of 
40 percent for his service-connected lumbar spine disability, 
and compensable ratings for left and right carpal tunnel 
syndrome.  These are original claims placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating awards.  Accordingly, the claims must 
be deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist arises.  See Fenderson v. 
West, No. 96-947, slip op. at 21 (U. S. Vet. App. Jan. 20, 
1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  Fenderson, slip op. at 19-
21, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below (taking 
into consideration the veteran's refusal to report for 
further examination after March 1996), and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Determination of initial rating for degenerative changes of 
the lumbar spine.

Service medical records show that the veteran complained of 
low back pain in service, beginning in 1988 (after a 
motorcycle accident), and extending through the date of his 
separation from service in October 1995.  In November 1991, 
he was seen a sick call with low back pain and reported self-
treating the condition with Advil up to that time.  The 
veteran's back was tender to palpation and percussion, with 
no sciatica.  There was visible spasm of the paravertebral 
muscles, but no deformity, ecchymosis, scoliosis.  The 
veteran had full range of motion, "slowly," with no loss of 
the lordotic curve.  X-rays were taken, and no fractures or 
dislocation was noted.  The treating provider assessed the 
veteran's condition as "acute lumbar strain (recurrent)."  
In March 1993, an MRI of the lumbar spine was taken at the 
Naval Hospital in Oakland, California, which demonstrated a 
small central disc extrusion at the L4-5 level effacing the 
ventral aspect of the thecal sac.  There was no evidence of 
spondylolisthesis.  Some diffuse bulging without herniation 
was noted at L2-3.  In February 1995, a repeat MRI was 
performed, which was assessed as a "[s]table examination 
from April (sic?) 1993."

In May 1995, while still in service, the veteran was examined 
at the UCLA Medical Center neurological services department 
by a professor of neurology.  The veteran reported 
intermittent mid low back pain with occasional radiation into 
the right lower extremity, more or less constant since 1988.  
The veteran was described as "quite limber," due to his use 
of stretching exercises, but reported that neither an 
epidural block nor physical therapy helped to relieve his 
pain.  Objectively, there was focal tenderness at about the 
L2-3 and L3-4 levels.  There was no pain on straight leg 
raising and the veteran had "excellent" range of motion.  
Muscle strength was 5/5 in all groups and reflexes were 2/4 
and symmetric with flexor plantars.  Sensation to pinprick, 
vibration and touch were intact, and no antalgic gait was 
noticed.  The neurologist injected a solution of lidocaine 
and Kenalog over the spinous ligaments, which produced 
immediate relief of pain to pressure and on hyper-extension.  
Accordingly, the veteran's condition was assessed as 
ligamentous dysfunction associated with his overweight status 
and activities.

The veteran's initial post-service back examination took 
place in February 1996, at the VA Domiciliary in White City.  
At that time, he reported "chronic, bothersome" low back 
pain.  Objectively, the veteran reported he was unable to 
heel walk because of pain in the lower back, and was seen to 
have a mild limp of the right leg.  However, he was able to 
flex forward and reach to his feet, although this caused some 
pain in the L5 region.  Range of motion was measured as 95 
degrees flexion, 35 degrees extension, 40 degrees rotation 
bilaterally and 35 degrees lateral flexion bilaterally.  
There was said to be "moderate pain" with these movements, 
and the low back had moderate tenderness.  The veteran 
declined to have X-rays during the examination.  The examiner 
diagnosed chronic muscular strain, with "[d]egenerative 
status [as] per military X-ray and MRI."  In March 1996, 
during a general examination at the same facility, he 
complained of increasing low back pain and loss of mobility, 
and was concerned that he was unable to shovel snow or drive 
for long distances.  He advised the VA examiner that he had 
"four broken discs and two bulging discs in his back."  The 
examiner diagnosed chronic low-back pain with documentation 
of disc herniation.

No change was noted in the veteran's lower back condition 
until October 1997, at which time he was seen by Cecil Hash, 
M.D., for acute low back pain "which began about the 14th of 
April when he fell a short distance from a ladder."  
Objectively, range of motion of the back was "significantly 
limited in all directions," although there was no 
paravertebral spasm or loss of sensation.  Straight leg 
raising and hip rotation were normal.  Dr. Hash assessed the 
veteran's condition was possibly radicular in origin and 
recommended an MRI.  The veteran was given a prescription for 
no work for three weeks and for pain relievers.  An MRI taken 
shortly after Dr. Hash's evaluation demonstrated degenerative 
changes, most prominent at the L4-5 and L5-S1 levels, but no 
disc herniation or compromise of the neural elements.  A 
further evaluation in November 1997 by an Air Force physician 
diagnosed degenerative joint disease affecting most 
prominently L4-S1.

In December 1997, the veteran had a series of MRI images and 
CT scans performed at the Columbia Southwestern Medical 
Center, in Lawton, Oklahoma.  These images revealed a large 
right sided extradural mass at L4-5 extending downward to S1, 
causing amputation of the L5 root sleeve, significant spinal 
stenosis and widening of the S1 nerve root.  This was 
assessed as possibly a large herniated disc at L4-5, two 
herniated discs at both L4-5 and L5-S1, or a right sided 
synovial cyst.  In January 1998, a laminectomy of L4 and L5, 
and a bilateral transdural excision of herniated nucleus 
pulposus at L4-5 was performed at Columbia Southwestern.  The 
veteran is reported to have tolerated the procedure well, and 
the surgeon indicated that the procedure allowed removal of 
some disk fragments, permitting mobilization of the nerve 
roots and allowing the dural bulge to be reduced.  Following 
the procedure, the foramen of the nerve was sufficiently 
clear to allow passage of right-angled instruments.

Regrettably, although the RO has asked the veteran to return 
for an examination to assess his current condition, he has 
not been willing to do so.  Accordingly, the operative notes 
are the latest medical evidence of the veteran's condition in 
the claims file.  In a February 1998 rating decision, the RO 
evaluated the veteran's lower back condition using Dr. Hash's 
records, the report from the Air Force physician, and the 
operative report.  It determined that the veteran's condition 
should be rated as "degenerative changes of the lumbar spine 
with postoperative laminectomy," using a "built-up" rating 
code of 5285-5292 under 38 C.F.R. § 4.71a.  Under this code, 
a 10 percent rating is assigned where the limitation of 
motion of the lumbar spine is deemed slight.  A 20 percent 
rating is appropriate for moderate impairment, while 
assignment of a 40 percent rating requires a severe 
limitation of motion.  The RO evaluated the veteran's 
limitation of motion as severe, and assigned the maximum 
schedular rating, effective as of the day following the 
veteran's release from active duty.  In addition, a temporary 
100 percent rating was assigned under 38 C.F.R. § 4.30, for a 
period from January to April, 1998, with the veteran's 40 
percent rating continuing thereafter.

Since the veteran has been assigned the maximum schedular 
rating for his back condition, the Board has considered 
whether various other provisions of 38 C.F.R. Parts 3 and 4 
may potentially be applicable, although not raised by the 
veteran.  See Suttmann v. Brown, 5 Vet.App. 127, 133 (1993); 
Schafrath v. Derwinski, 1 Vet.App. 589, 592-593 (1991).  
However, in the absence of any medical evidence of abnormal 
mobility requiring a neck brace as a residual of vertebral 
trauma, ankylosis of the spine, or ongoing intervertebral 
disc syndrome, there is no basis for a higher schedular 
evaluation under any such alternative provision.

In evaluating the medical evidence, it is apparent that the 
veteran's lumbar spine manifests pain, as demonstrated by the 
subjective complaints reported by the veteran and the 
objective findings elicited at the time of various 
examinations and treatment.  The functional limitation of the 
lower back (i.e., limitation of motion) is clearly shown to 
be due to this pain.  Accordingly, the Board has considered 
whether an increased evaluation is warranted on the basis of 
functional loss due to the veteran's complaints of pain.  See 
DeLuca, 8 Vet. App. at 204-05; 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, where (as in this case) a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 may not be assigned.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Finally, when evaluating a rating claim, the Board may affirm 
an RO's conclusion that a claim does not meet the criteria 
for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion on 
its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization, beyond that 
contemplated by the 40 percent maximum schedular rating 
assigned and the 100 percent temporary convalescent rating 
assigned under 38 C.F.R. § 4.30.  In the absence of such 
factors, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" and need not remand this matter to the 
RO for additional consideration.  See Bagwell, 9 Vet.App. at 
338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Determination of initial ratings for left and right carpal 
tunnel syndrome.

Service medical records show that the veteran's left and 
right wrists were sound at the time of his original 
enlistment in March 1978.  In March and April 1986, the 
veteran had carpal tunnel release surgery for his left and 
right wrists, respectively.  At his February 1996 VA 
examination, the range of motion of the veteran's wrists was 
described as "flexion 75/60, extension 70/60, radial 
deviation 20/20, and ulnar deviation 45/45."  There was no 
pain on movement and there were no carpal tunnel signs in 
either wrist.  Surgical scars were well healed, and there was 
no wrist joint tenderness or swelling.  The veteran described 
occasional numbness in both hands, which the examiner 
interpreted as mild continuing carpal tunnel syndrome (CTS).  
There are no other medical records pertaining to the 
veteran's wrists, and, as noted above, the veteran has 
refused to report for further examination at a VA medical 
facility. 

The RO has evaluated the veteran's CTS under 38 C.F.R. 
§ 4.124a, DC 8599-8515, as analogous to paralysis of the 
median nerve.  This is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  See 
38 C.F.R. § 4.20.  Under DC 8515, a 10 percent rating is 
assigned for mild incomplete paralysis of the median nerve of 
the major (dominant) extremity, a 30 percent rating is 
assigned for moderate incomplete paralysis of the major 
extremity, and a 50 percent rating is assigned for severe 
incomplete paralysis of the major extremity.  Incomplete 
paralysis of the medial nerve of the minor extremity is rated 
at 10, 20 and 30 percent for mild, moderate and severe 
paralysis, respectively.  Complete paralysis of the median 
nerve is rated as 70 percent disabling for the major 
extremity and 60 percent disabling for the minor extremity.  
This requires a showing that the hand is inclined to the 
ulnar side, with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, 
inability to make a fist (index and middle fingers remain 
extended); inability to flex distal phalanx of the thumb, 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.

Although DC 8515 does not provide for a zero percent (non-
compensable) evaluation, a zero percent evaluation shall be 
assigned if requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  In the veteran's case, there is 
no extrinsic, objective evidence of paralysis of the median 
nerve, such as limited mobility of the wrist, fingers or 
thumb.  However, the veteran has complained of continuing 
occasional numbness in both wrists, and the VA examiner 
assessed this condition as "mild" continuing CTS.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In this instance, the Board 
finds that the diagnosis of mild CTS most closely 
approximates DC 8515's criteria for a 10 percent rating.  The 
assessment of the veteran's condition is a medical judgment, 
and, in reaching medical conclusions, VA rating boards are 
limited to consideration of the competent medical evidence or 
opinions of record and may not rely upon their own 
unsubstantiated medical judgment.  See Allday v. Brown, 7 
Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Since there is no evidence of "moderate" 
or greater disability from CTS, no higher rating may be 
assigned.
 

ORDER

In the absence of a well-grounded claim, service connection 
for kidney stones is denied.

In the absence of a well-grounded claim, service connection 
for residuals of a fractured coccyx is denied.

Service connection for a stomach condition, to include 
gastroesophageal reflux disease (GERD), ulcers and hiatal 
hernia, is denied.

An initial rating in excess of 40 percent for degenerative 
changes of the lumbar spine, status post laminectomy, is 
denied.


An initial rating of 10 percent, but no greater, for left 
carpal tunnel syndrome is granted.

An initial rating of 10 percent, but no greater, for right 
carpal tunnel syndrome is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

